Citation Nr: 1031280	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, residuals of fractured L4.  

2.  Entitlement to service connection for a claimed headache 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990 
and from April 2002 to April 2003.  He also had service with the 
Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 RO rating decision.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law Judge in 
March 2007.  

These matters were recently before the Board in March 2008 and in 
April 2009, when the case was remanded to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.).  

The purpose of these remands was to obtain outstanding treatment 
records and to schedule him for VA examinations.  

With respect to the claim for service connection for a spine 
disorder, all of the actions previously sought by the Board 
through its prior development request appear to have been 
substantially completed as directed, and it is of note that the 
Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-
05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), dated in February 2010 and issued 
in March 2010, confirmed and continued the previous denial.  

The issue of service connection for a claimed headache disorder 
is being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The degenerative disc disease, lumbar spine, residuals of 
fractured L4 clearly and unmistakably existed prior to the 
Veteran's second period of active service.  

3.  The Veteran's preexisting degenerative disc disease, lumbar 
spine, residuals of fractured L4 is shown as likely as not to 
have increased in severity beyond normal progression during his 
second period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative disc disease, lumbar spine, 
residuals of fractured L4 is due to disease or injury that was 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.   

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  


Analysis

The Veteran contends that while on his way to weekend drill 
training while in the Army Reserve he was involved in a motor 
vehicle accident in 1997, which caused a back disorder that was 
subsequently aggravated during various active periods of military 
service.  

In particular, the Veteran claims that lifting boxes and climbing 
in and out of trucks while working as a truck driver and fork 
lift operator in service caused his underlying back disorder to 
worsen.  

This assertion is supported by oral testimony provided by the 
Veteran, his spouse, and his representative in his March 2007 
Travel Board hearing and by various written statements, which 
corroborate his reported symptomatology.  

After carefully reviewing the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the Veteran 
suffers from preexisting degenerative disc disease, lumbar spine, 
residuals of fractured L4 that as likely as not increased in 
severity during his second period of active service.  

The Board concedes that the Veteran did experience a motor 
vehicle accident in November 1997, which occurred off base and 
off duty.  

The Board finds that a presumption of soundness does not apply in 
this case.  Various private and in-service treatment records, 
including findings of a Physical Evaluation Board, beginning in 
1998, and dated throughout the various periods of the Veteran's 
active and inactive duty service, clearly show the existence of 
multi-level degenerative disc disease due to a pre-service motor 
vehicle accident.  

Although this was not noted at service entry during the Veteran's 
second tour of active duty, the evidence clearly and unmistakably 
establishes the existence of this disability prior to service.  

With regard to whether the preexisting disability was aggravated 
during service, the medical evidence shows that it was.  In this 
regard, VA and private treatment records, dated from 1998, 
generally indicate findings of chronic low back pain, and 
degenerative joint disease of the lumbar spine with pain 
radiating to the ankles.  

Specifically, a March 1998 report of an MRI scan of the lumbar 
spine showed abnormal signal intensity involving the L3 to L4 
interspace level consistent with early disc degeneration or 
dehydration, with reversal of the normal lordotic curve of the 
lumbar spine that might be related to muscle spasm.  

The radiologist observed that the spinal canal and its contents 
appeared to be normal, no disc herniation was identified in the 
study, and the surrounding soft tissues were unremarkable.  

The radiologist indicated an impression of evidence of decreased 
signal intensity at the L3 to L4 interspace level consistent with 
early disc degeneration or dehydration, and no disc herniation or 
spinal stenosis identified.  

Moreover, an October 1998 private CT scan with contrast report of 
the lumbar spine revealed mild effacement of the thecal sac at L3 
to L4 and L4 to L5 levels, possible mild disc bulge and/or 
protrusion centrally without gross neurologic compression, and 
probable compression fracture of the L4 vertebral body.  

In the October 1998 report, the radiologist noted multiple axial 
images were obtained throughout the lumbar spine from L3 to S1, 
with the L3 vertebral body seen as unremarkable, and the L3 to L4 
disc showing minimal bulge circumferentially.  

The radiologist noted no significant displacement or compression 
of the neural structures or the spinal canal, although there was 
some degree of osteophyte formation seen anteriorly on the 
superior border of the L4 vertebral body, with some stenosis seen 
in the vertebral body.  The L4 to L5 disc revealed some bulge 
with some posterior effacement of the fat along the thecal sac.  

The radiologist noted that no gross evidence of neurologic 
compression of the neuroforamina was visible, and the L5 to S1 
disc showed no significant bulge or protrusion.  The radiologist 
indicated that the spinal canal and nerve roots were well-
maintained with no evidence of compression or displacement.  

The radiologist noted that sagittal images obtained through the 
center of the spinal canal as well as the vertebral bodies 
demonstrated that the neuroforamina were well-maintained and the 
neural canal showed no compression.  However, sagittal images 
obtained throughout the vertebral bodies suggested a compression 
fracture of the L4 vertebral body with significant loss of height 
throughout the vertebral body with probably fracture line 
present.  

Additionally, the radiologist noted that though it was less 
obvious diagnostically, the possibility of vertical fracture seen 
at the L5 vertebral body could not be excluded, and there was a 
mild subligamentous bulge at the L3 to L4 as well as L4 to L5 
level seen, without disc protrusion or herniation.  

An October 1998 private neurological surgery prescription note 
indicated that the Veteran was not to run more than a quarter of 
a mile at a time due to his back problem.  

The service treatment records, dated in August 2002 and September 
2002, indicate complaints of lower back pain radiating down the 
back since April 2002, and show an MRI lumbosacral spine study 
revealed moderate degenerative disc disease of the L2 to L3, L3 
to L4 and L4 to L5 areas that may require surgery in the future.  

Significantly, an August 2002 Medical Evaluation Board Narrative 
Summary, reveals a chief complaint of low back pain, and 
treatment for chronic low back pain that began approximately 2 
weeks after being involved in a motor vehicle accident in 
November 1997.  

The Evaluation Board noted that the Veteran was not on active 
duty status at the time of his accident.  The Veteran indicated 
that his severe low back pain has been similar in quality and 
intensity over the past 5 years.  

The Evaluation Board noted that there was no indication in the 
record for evaluation of the back pain until the Veteran arrived 
at Fort Lewis on active duty orders in April 2002.  The Veteran 
was diagnosed with chronic low back pain secondary to multilevel 
lumbar spine degenerative joint disease.  

The Evaluation Board opined that the Veteran's chronic low back 
pain would not likely improve while performing typical active 
duty assignments, and that the Veteran would not tolerate normal 
standard deployments, and concluded that, based on the Veteran's 
complaint of chronic low back pain, he did not meet the retention 
criteria.  

The Evaluation Board recommended that the Veteran be separated 
from service, or in lieu of that, be placed on a P3 profile 
limiting his ability to run, jump, use a rucksack, perform sit-
ups, flutter kicks, wear Kevlar, or ride in an all-terrain 
vehicle.  

Further, the Evaluation Board recommended that, regarding the 
clinical disposition, the Veteran be advised to limit heavy 
lifting, running, or activities, which would exacerbate his 
chronic low back pain.  

The service treatment records, dated from August 2002 to December 
2002, reveal findings of degenerative disc disease, low back pain 
secondary to the 1997 motor vehicle accident, chronic low back 
pain with past medical history of disc injury to L4 to L5 level, 
and a physical profile indicating no running, jumping, rucksack 
marching, sit-ups, flutter kicking, Kevlar vest, or riding in off 
road vehicles.  

A Physical Evaluation Board Proceeding, dated in March 2003, 
reflects a determination that the Veteran be separated from 
service without disability benefits based on a finding that he 
suffered from chronic low back pain secondary to multi-level 
degenerative disc disease symptoms dating to a motor vehicle 
accident in 1997 while in civilian status, not due to his own 
misconduct, with no evidence of permanent service aggravation.  

The Physical Evaluation Board found that the Veteran's functional 
limitations in maintaining the appropriate level of mobility 
caused by the physical impairment of the spine made him medically 
unfit to perform the duties required of a soldier of his rank and 
primary specialty.  

The Physical Evaluation Board noted that the Veteran's unfit 
condition was found to be neither service incurred nor 
permanently aggravated by military service, and his impairment 
originated while not entitled to basic pay and increased only to 
the extent of its accepted normal and natural progress.  

The Physical Evaluation Board concluded that there was no 
permanent service aggravation, and that since the condition was 
not service incurred or permanently aggravated, the Veteran was 
ineligible for disability compensation and therefore was 
separated without disability benefits.  

In conjunction with this appeal, the Veteran underwent a VA 
examination in August 2003.  Here, the Veteran provided a medical 
history of injuring his back in a motor vehicle accident in 1997.  

The Veteran complained of severe back pain that continued for a 
week following the accident, with pain from the hips down, that 
eventually resolved.  The Veteran described residual low back 
pain and left hip pain.  Approximately 6 months later, the 
Veteran underwent an MRI scan due to continued pain, at which 
time he was diagnosed with degenerative disc disease and 
stenosis.  

The Veteran claims to have been treated for his condition with 
medication and physical therapy.  The Veteran quantified his back 
pain at a 9 out of 10 when he awakens, and noted that it takes 
him approximately one-half hour to 45 minutes to limber up.  

The Veteran indicated that he takes Naprosyn and Motrin, which, 
along with hot showers, some stretching, and occasionally wearing 
a brace, have been effective in bringing his pain down to a 3.5 
or 4 out of 10.  

On examination of the lumbar spine, the examiner observed 
findings of slight pain on palpation of the spine at the belt 
line, trouble getting up out of a chair, a slight limp on the 
left, slightly unsteady tandem walking, and negative Romberg.  

Range of motion testing revealed forward flexion to 70 degrees, 
with pain at 45 degrees, extension to 10 degrees, lateral flexion 
on the left to 20 degrees, lateral flexion on the right to 35 
degrees, and rotation to 30 degrees bilaterally.  Axial loading 
created cervical neck pain, and McBride test was positive on the 
left for low back pain or a pulling sensation; however, passive 
rotation of the hips was pain free, and McBride test was negative 
on the right for low back pain or a pulling sensation.  

Diagnostic testing in the form of an MRI scan performed in August 
2002, revealed multilevel discogenic disease consisting of broad-
based disc bulges at L2 to L3 through L5 to S1, with superimposed 
central extrusion with L2 to L3 and a left paracentral protrusion 
at L4 to L5, along with moderate to severe central canal stenosis 
at L2 to L3 and mild bilateral neural foraminal stenosis at L4 to 
L5, and multilevel degenerative disc desiccation and loss of disc 
height.  

The Veteran was diagnosed with low back pain, and multilevel 
discogenic disease with moderate to severe central canal stenosis 
and degenerative disc disease, with loss of disc height.  

In June 2006, the Veteran underwent a VA CT scan of the lumbar 
spine without contrast.  Here, the radiologist diagnosed the 
Veteran with diminished stature of the L4 vertebral body, 
multilevel degenerative disease and spondyloarthritis, with a 
maximum degree of canal stenosis moderate at the L2 to l3 level, 
significant bilateral neuroforaminal stenosis at the L4 to L5 
level with evidence of bilateral nerve root impingement, and 
annular disc bulge at the L5 to S1 level that contacts the left 
S1 nerve root sleeve.  A June 2006 VA lumbar spine series 
reflects findings of minimal degenerative changes present, but no 
fractures or other bony abnormalities.  

Private diagnostic imaging reports, dated in July 2008, show 
impressions of chronic anterior wedge compression deformities at 
L1, L2, and L4 vertebral bodies, somewhat unusual for the 
Veteran's age, mild marginal endplate spondylosis, apparent 
Scheuermann's disease, super-imposed disc bulge and protrusion 
with accompanying foraminal stenosis, no high grade central canal 
stenosis, and moderate central canal stenosis at the L2 to L3 
level.  

A December 2008 VA examination report reflects a reported history 
of a motor vehicle accident in November 1997 on way to a drill 
weekend with the 351st Ordinance in Uniontown.  

The Veteran indicated that he initially felt that he pulled a 
muscle, and was treated several days after the accident with 
over-the-counter medications.  He noted that he was next treated 
for his low back pain in April 1998 or May 1998, and that he was 
not seen again for treatment for his back until 2002.  The 
Veteran noted that he returned to the back clinic with back pain, 
and that an MRI was performed, which revealed a problem.  

The Veteran was placed on a profile with no running and no 
rucksack for 9 to 12 months, and noted that he was discharged on 
profile.  The Veteran claimed he had a medical discharge 
secondary to his back, as well as other problems including 
rhinitis, a shoulder disorder, and a headache disorder.  He noted 
that he was next treated for his back in 2002 when a second MRI 
scan was performed, after which he was not treated again for his 
back disorder until 2008.  

The examiner noted that a lumbar spine X-ray study performed in 
July 2008 revealed chronic anterior wedge compression deformities 
at L1, L2 and L4 vertebral bodies, somewhat unusual for a someone 
the Veteran's age, and mild marginal endplate spondylosis.  
Further, the Veteran indicated that he underwent a dual-energy X-
ray absorptiometry (DEXA) scan in November 2008 revealing a Z- 
score of -1.8.  

The Veteran complained that walking 1 mile produces low back pain 
to a level 4 or 5, that standing for 1 hour produces pain to a 
level 8 or 9, that sitting for 1 hour produces pain to a level 5 
or 6, that bending at the waist produces pain to a level of 6 to 
10, and that going up or down steps produces pain to a level 5 or 
6.  

The Veteran reported flare-ups on a daily basis to a pain level 
of 1 to 10, four to five times per week, and indicated that 
flare-ups of pain can last anywhere from 1 hour to all day.  The 
Veteran stated that the flare-up would last all day several times 
per week, and that during flare-ups he must stop and rest until 
the flare-up eases up.  

The examiner observed that the Veteran uses a straight cane, and 
had used a back brace in 2002.  The Veteran denied redness in the 
back, and reported warmth and tenderness in the lumbosacral area, 
along with weakness and instability, particularly with lifting.  

Additionally, the Veteran reported pain, numbness, and tingling 
radiating down the posterior aspect of both legs to the toes that 
occurs 4 times per week to a pain level of 8, and lasts for 
hours.  The examiner noted that the Veteran had not been placed 
on bed rest or hospitalized for his back.  

On examination, the examiner observed that the Veteran had 
forward flexion to 80 degrees with pain at 0 degrees and no 
further range of motion possible; extension to 25 degrees with 
pain at 0 degrees and no further range of motion possible; right 
and left lateral bending to 30 degrees with pain at 30 degrees 
and no further range of motion possible; and right and left 
rotation to 30 degrees with pain at 30 degrees and no further 
range of motion possible.  

The examiner noted a slight increase in pain after repetitive 
range of motion testing, with no increased weakness, decreased 
endurance, or incoordination following repetitive range of 
motion.  Further, the Veteran had no change in degrees of range 
of motion following repetitive range of motion, or muscle spasm 
during the examination.  

The Veteran did exhibit tenderness with palpation in the mid 
lumbosacral area, and did appear to have a slight loss of the 
lordotic curve in the lumbar area.  The examiner indicated that 
the Veteran's gait was within normal limits, he was able to walk 
on his heels and toes but was slightly unsteady, he was able to 
perform tandem walking, used no assistive device, had normal 
proprioception, and was able to perform heel-shin to just about 
the ankles.  

The examiner noted diagnostic test results, including a July 2008 
lumbar spine X-ray report, which showed chronic anterior wedge 
compression deformity at L1, L2, and L4 vertebral bodies, 
somewhat unusual for the Veteran's age, mild marginal endplate 
spondylosis, apparent Scheuermann's disease, superimposed disc 
bulge and protrusion with accompanying foraminal stenosis, 
without high-grade central canal stenosis, and with moderate 
central canal stenosis at the L2 to L3 level.  

The examiner noted a DEXA scan performed in November 2008, which 
revealed a Z-score of -1.8, and that the Veteran's bone mineral 
density was considered within normal limits relative to his age.  

The Veteran was diagnosed with apparent Scheuermann's disease 
with superimposed disc bulge and protrusion with accompanying 
foraminal stenosis and moderate central canal stenosis at the L2 
to L3 level on MRI, and with chronic anterior wedge compression 
deformity at L1, L2, and L4 vertebral bodies and mild marginal 
endplate spondylosis on X-ray.  

The examiner noted that Scheuermann's disease was not really a 
disease but a growth anomaly that produces a forward flexion of 
the thoracic spine and would not be service connected.  

The examiner opined that there are numerous physical profiles, 
including those of various CT and MRI scans, dated in January 
1998, October 1998, and July 2006, which indicate that the 
Veteran spent a good portion of his active duty on profile for 
his low back pain and that his activities were modified.  

The examiner noted that there is no evidence in the service 
medical records of re-injury to the lower back, and that all 
evidence points to normal progression of the disc disease over an 
eleven year time span versus aggravation on active duty.  

Most recently, in June 2009, the Veteran underwent a third VA 
examination.  Here, the Veteran noted that during the Veteran's 
time on active duty, from 2002 to 2003, the Veteran sustained no 
further acute injuries to his back, but did have worsening of his 
condition over that time.  

On examination, the examiner observed tenderness to palpation 
throughout the lumbar spine, with paracentral muscle spasms 
bilaterally.  Range of motion testing revealed flexion to 70 
degrees, left and right lateral flexion to 15 degrees, and left 
and right lateral rotation to 15 degrees.  

The examiner noted that all ranges of motion were unchanged with 
repetitive range of motion testing and were limited by pain in 
the final 5 degrees of motion, but did not demonstrate further 
pain, weakness or incoordination, or lack of endurance.  

The X-ray studies taken in conjunction with the examination 
included anterior posterior and lateral views of the lumbar 
spine, and showed a loss of the normal lordosis of the lumbar 
spine with significant decreased height of the L4 vertebral body 
and irregular end plates superiorly on the L4 vertebral body.  

The examiner noted that the disc spaces between L4 to L5, L5 to 
S1, and L3 to L4 were abnormally small, with no instability noted 
on X-ray, and no scoliotic deformity.  

The examiner noted that an MRI performed in April 2009 showed 
multilevel degenerative disc disease and arthritis throughout the 
lumbar spine, and there was moderate canal stenosis and bilateral 
neuroforaminal stenosis at the L4 to L5 level indicated.  

The Veteran was diagnosed with degenerative disc disease and 
degenerative joint disease of the lumbar spine, which is 
posttraumatic, and L4 vertebral body compression fracture.  The 
examiner opined that the Veteran clearly has advanced 
degenerative disc disease and degenerative joint disease of the 
lumbar spine which was extremely accelerated for a person of his 
age.  

The examiner determined that the Veteran's current spine 
disability was clearly posttraumatic and due to an injury 
sustained during the 1997 motor vehicle accident.  The examiner 
believed that the Veteran had a compression fracture at that time 
which was initially nondisplaced, and was read as negative in 
initial X-rays; however, over the next several months he lost 
some height at the vertebral body accentually displacing his 
fracture and having increased pain.  

The examiner indicated that, with this displacement, the Veteran 
had developed abnormal forces throughout the lumbar spine and has 
developed early degenerative disc disease and degenerative joint 
disease.  

The examiner opined that the etiology of the Veteran's 
degenerative disc disease and degenerative joint disease occurred 
as a result of his fractured L4 vertebral body, and that his back 
problems progressed from the accident in 1997.  

The examiner noted that the Veteran's disability did not have its 
onset from 2002 to 2003, but instead, became chronically worse 
from 2002 to 2003, though it was not necessarily due to his 
activities while in the service.  

The examiner noted that the natural progression of the Veteran's 
disability was to get worse, and that no further injury was 
incurred while in the service to cause an acceleration of the 
worsening.  

The examiner concluded that the Veteran's degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
posttraumatic and secondary to an L4 compression fracture due to 
a motor vehicle accident in 1997 had undergone a natural 
progression of the problem, which had made it worse from that the 
time of the accident to the present.  

The examiner specifically opined that, while there was worsening 
of the disability from 2002 to 2003 during active duty, that 
there was nothing that occurred during active duty that 
accelerated the curve of progression, and noted that, were the 
Veteran not in service during that period of time, his condition 
would have worsened at the same rate.  

The Board notes that the Veteran's representative, in a June 2010 
Appellant's Post-Remand Brief, maintained that the June 2009 VA 
examination report was deficient, insofar as the examiner was 
contradictory in indicating that the diagnosed condition more 
likely than not became chronically worse during his time of 
active duty from 2002 to 2003, although it would have worsened at 
the same rate had the Veteran not been in service.  

The Board agrees with the Veteran's representative and finds that 
the June 2009 VA examiner failed to provided qualification and 
explanation in concluding that the natural progression of the 
Veteran's disability was to get worse, and that no further injury 
was incurred while in the service to cause an acceleration of the 
worsening.  Moreover, the examiner noted that although the 
Veteran sustained no further acute injuries to his back, he did 
have worsening of his condition while in service.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has 
held that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Moreover, the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. . . 
. As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the province 
of the adjudicator . . . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

Further, lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

The Veteran, as a layperson, is competent to report on the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone, 8 Vet. App. at 403; Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Accordingly, his lay 
statements to this extent constitute competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Based on a thorough review of the record, and given that the 
Veteran has received ongoing treatment for his lumbar spine 
disorder throughout his second period of active service and post-
service, and that the June 2009 VA examiner noted a worsening of 
the Veteran's spine disorder, the Board finds that evidence is in 
relative equipoise in showing that the current degenerative disc 
disease, lumbar spine, residuals of fractured L4, as likely as 
not increased in severity during the Veteran's second period of 
active service.  See Gilbert, 1 Vet. App. at 55.  

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for degenerative disc disease, lumbar 
spine, residuals of fractured L4 is warranted.  



ORDER

Service connection for degenerative disc disease, lumbar spine, 
residuals of fractured L4 is granted.  




REMAND

The Court has determined that a remand by the Board confers upon 
a claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

In the April 2009 remand, the Board requested that the Veteran be 
afforded a VA examination that included information as to the 
Veteran's documented medical history and assertions, to include 
specific findings as to the nature and etiology of the Veteran's 
claimed headache disorder.  

Further the Board requested that the examiner provide an opinion 
in "clear language" that spoke to the issue of whether or not 
the Veteran's claimed headache disorder had its onset in service.  

In each of these respects, the June 2009 VA examination report 
ordered to comply with the directive of the Board's remand is 
deficient in terms of information provided.  

While the June 2009 VA examiner diagnosed the Veteran with 
chronic headaches, tension and sinus pressure in nature, and 
addressed whether or not the Veteran's headaches became 
chronically worse during his period of active duty, from April 
2002 to April 2003, the Board is particularly concerned with the 
absence of information as to the direct etiology of his diagnosed 
chronic headache disorder.  

It is not clear whether the Veteran's headache symptoms had their 
onset in service, and if they are related to service.  The 
absence of the requested information constitutes a procedural 
defect requiring a further remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
in order to determine the nature and 
etiology of his current headache disorder.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  

The examiner should provide an opinion 
on whether it is at least as likely as 
not (a 50 percent or more probability) 
that such a headache disorder had its 
onset in service or is otherwise 
related to service.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed in a typewritten 
report.  

2.  The examination report should then be 
reviewed to ensure that all requested 
information is included in the report.  If 
there are any deficiencies, the examination 
report must be returned to the examiner for 
completion.  

3.  After completion of the above 
development, the Veteran's claim for 
service connection for a headache disorder 
must be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with an 
SSOC and given an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


